Detailed Action
This is a Non-final Office action in response to communications received on 3/2/2021.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 3/2/2021, are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites " wherein each of the two or more subsets are respectively associated with a particular group of receivers”. The claim language makes it unclear whether the two or more subsets are associated with a single particular group of receivers, or whether they are associated each with a group of receivers which is unique to each subset. Additionally, the claim recites “a first receiver”. It is unclear whether the first receiver is included in the particular group of receivers recited previously in the claim. Claims 8 and 15, recite similarly indefinite limitations and are therefore similarly rejected.
Claims 2-7, 9-14 and 16-20 depend from the claims rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.
Claim 15 recites “the program instructions executable by a processor to cause the processors to perform a function”. There is insufficient antecedent basis for the plural “processors” of the claim which are performing the function.
Claims 16-20 depend from the claim rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 15 recites a “computer program product for a dynamic media key block, the computer program product comprising a computer readable storage medium”. Applicant’s Specification does not explicitly limit “computer readable storage medium” to hardware.  "While the recitation ‘non-transitory’ is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are ’physical’ or ‘tangible’ will not overcome such presumption” (In re Mewherter, Appeal No. 2012-007692, p. 14 (BPAI 2013) (precedential) (quoting U.S. Patent and Trademark Office, Evaluating Subject Matter Eligibility Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf).  Pending claims are interpreted as broadly as their claims reasonably allow.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a recording medium (also called machine readable medium and other such variations) which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §1 01 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).  
Claims 16-20 depend from the claim rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khassanov (US 2019/0130128 A1) in view of Xu (US 11275865 B2).
 Regarding claim 1, Khassanov teaches the limitations of claim 1 substantially as follows:
A method for a dynamic media key block, the method comprising: (Khassanov; Para. [0087]: Patient information which has particular portions with different accesses (i.e. dynamic media key block))
segmenting a media key block into two or more subsets, (Khassanov; Para. [0087]: Patient information (i.e. media key block) which has particular portions (i.e. segmenting into two or more subsets))
wherein each of the two or more subsets are respectively associated with a particular group of receivers, and (Khassanov; Paras. [0086]-[0088]: Sharing the particular portions of patient information with a party (for example, party D) (i.e. each of the two or more subsets are respectively associated with a particular group of receivers))
receiving, from a first receiver, a request for permission to process the media key block; (Khassanov; Para. [0091]: providing access to decrypted patient information to a requesting party (i.e. receiving, from a first receiver, a request for permission to process the media key block))
identifying which of the two or more subsets that the first receiver is associated; and (Khassanov; Para. [0091]:looping through each access control list entry in the package corresponding to patient information until a successful decryption is performed using the party’s private key (i.e. identifying which of the two or more subsets that the first receiver is associated))
providing a media key block value to the first receiver.  (Khassanov; Para. [0091]: providing access to decrypted patient information to a requesting party (i.e. providing a media key block value to the first receiver))
Khassanov does not teach the limitations of claim 1 as follows:
wherein each receiver of the particular group of receivers is in a blockchain network;  
However, in the same field of endeavor, Xu discloses the limitations of claim 1 as follows:
wherein each receiver of the particular group of receivers is in a blockchain network; (Xu; Col. 2, Lines 49-59: Participants which receive key pairs using a distributed ledger system (i.e. each receiver of the particular group of receivers is in a blockchain network)) 
Xu is combinable with Khassanov because both are from the same field of endeavor of managing access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khassanov to incorporate the reception by means of a blockchain as in Xu in order to improve the security of the system by providing a secure means of transmission between entities.

Regarding claim 8, Khassanov teaches the limitations of claim 8 substantially as follows:
A system for a dynamic media key block, the system comprising: (Khassanov; Para. [0087]: Patient information which has particular portions with different accesses (i.e. dynamic media key block))
a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising: (Khassanov; Para. [0079]: A computer system including a computer memory storing programs executable by a processor)
segmenting a media key block into two or more subsets, (Khassanov; Para. [0087]: Patient information (i.e. media key block) which has particular portions (i.e. segmenting into two or more subsets))
wherein each of the two or more subsets are respectively associated with a particular group of receivers, and (Khassanov; Paras. [0086]-[0088]: Sharing the particular portions of patient information with a party (for example, party D) (i.e. each of the two or more subsets are respectively associated with a particular group of receivers))
receiving, from a first receiver, a request for permission to process the media key block; (Khassanov; Para. [0091]: providing access to decrypted patient information to a requesting party (i.e. receiving, from a first receiver, a request for permission to process the media key block))
identifying which of the two or more subsets that the first receiver is associated; and (Khassanov; Para. [0091]:looping through each access control list entry in the package corresponding to patient information until a successful decryption is performed using the party’s private key (i.e. identifying which of the two or more subsets that the first receiver is associated))
providing a media key block value to the first receiver.  (Khassanov; Para. [0091]: providing access to decrypted patient information to a requesting party (i.e. providing a media key block value to the first receiver))
Khassanov does not teach the limitations of claim 8 as follows:
wherein each receiver of the particular group of receivers is in a blockchain network; 
However, in the same field of endeavor, Xu discloses the limitations of claim 8 as follows:
wherein each receiver of the particular group of receivers is in a blockchain network; (Xu; Col. 2, Lines 49-59: Participants which receive key pairs using a distributed ledger system (i.e. each receiver of the particular group of receivers is in a blockchain network))
Xu is combinable with Khassanov because both are from the same field of endeavor of managing access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khassanov to incorporate the reception by means of a blockchain as in Xu in order to improve the security of the system by providing a secure means of transmission between entities.

Regarding claim 15, Khassanov teaches the limitations of claim 15 substantially as follows:
A computer program product for a dynamic media key block, (Khassanov; Para. [0087]: Patient information which has particular portions with different accesses (i.e. dynamic media key block))
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising: (Khassanov; Para. [0079]: A computer system including a computer memory storing programs executable by a processor)
segmenting a media key block into two or more subsets, (Khassanov; Para. [0087]: Patient information (i.e. media key block) which has particular portions (i.e. segmenting into two or more subsets))
wherein each of the two or more subsets are respectively associated with a particular group of receivers, and (Khassanov; Paras. [0086]-[0088]: Sharing the particular portions of patient information with a party (for example, party D) (i.e. each of the two or more subsets are respectively associated with a particular group of receivers))
receiving, from a first receiver, a request for permission to process the media key block; (Khassanov; Para. [0091]: providing access to decrypted patient information to a requesting party (i.e. receiving, from a first receiver, a request for permission to process the media key block))
identifying which of the two or more subsets that the first receiver is associated; and (Khassanov; Para. [0091]:looping through each access control list entry in the package corresponding to patient information until a successful decryption is performed using the party’s private key (i.e. identifying which of the two or more subsets that the first receiver is associated))
providing a media key block value to the first receiver.  (Khassanov; Para. [0091]: providing access to decrypted patient information to a requesting party (i.e. providing a media key block value to the first receiver))
Khassanov does not teach the limitations of claim 15 as follows:
wherein each receiver of the particular group of receivers is in a blockchain network; 
However, in the same field of endeavor, Xu discloses the limitations of claim 15 as follows:
wherein each receiver of the particular group of receivers is in a blockchain network; (Xu; Col. 2, Lines 49-59: Participants which receive key pairs using a distributed ledger system (i.e. each receiver of the particular group of receivers is in a blockchain network))
Xu is combinable with Khassanov because both are from the same field of endeavor of managing access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khassanov to incorporate the reception by means of a blockchain as in Xu in order to improve the security of the system by providing a secure means of transmission between entities.

Regarding claims 2, 9 and 16, Khassanov and Xu teach the method of claim 1, the system of claim 8 and the computer program product of claim 15.
Khassanov and Xu teach the limitations of claims 2, 9 and 16 as follows:
wherein the media key block is associated with a content, (Khassanov; Para. [0087]: Patient information which has particular portions (i.e. media key block is associated with a content))
wherein the content is encrypted using a content key, (Khassanov; Para. [0090]: the data decryption key that can be used to decrypt encrypted data, after having been encrypted with the public key of a party to which access to the data has been granted (i.e. the content is encrypted using a content key))
wherein the content key is encrypted using one or more subset difference keys associated with the two or more subsets  (Khassanov; Para. [0090]: the data decryption key that can be used to decrypt encrypted data, after having been encrypted with the public key of a party to which access to the data has been granted (i.e. the content key is encrypted using one or more subset difference keys associated with the two or more subsets))

Regarding claims 3, 10 and 17 Khassanov and Xu teach the method of claim 1, the system of claim 8 and the computer program product of claim 15.
Khassanov and Xu teach the limitations of claims 3, 10 and 17 as follows:
wherein each of the two or more subsets are further associated with respective particular media key block values, and (Khassanov; Paras. [0086]-[0088] & [0091]: Sharing the particular portions of patient information with a party (for example, party D) (i.e. the two or more subsets are further associated with respective particular media key block values))
wherein the media key block value provided to the first receiver is associated with a first subset.  (Khassanov; Paras. [0086]-[0088] & [0091]: Sharing the particular portions of patient information with a party (for example, party D) (i.e. media key block value provided to the first receiver is associated with a first subset))

Regarding claims 4, 11 and 18, Khassanov and Xu teach the method of claim 1, the system of claim 8 and the computer program product of claim 15.
Khassanov and Xu teach the limitations of claims 4, 11 and 18 as follows:
wherein identifying which of the two or more subsets that the first receiver is associated includes identifying a unique identification value associated with the first receiver, (Khassanov; Paras. [0037] & [0069]: Determining access to patient information based on a session identifier of a user (i.e. identifying which of the two or more subsets that the first receiver is associated includes identifying a unique identification value associated with the first receiver))
wherein the unique identification value indicates a placement of the first receiver in the two or more subsets.  (Khassanov; Paras. [0037] & [0069]: Determining access to patient information based on a session identifier of a user which associated with the user with accessible data (i.e. wherein the unique identification value indicates a placement of the first receiver in the two or more subsets))

Regarding claims 5, 12 and 19, Khassanov and Xu teach the method of claim 1, the system of claim 8 and the computer program product of claim 15.
Khassanov and Xu teach the limitations of claims 5, 12 and 19 as follows:
wherein the media key block is segmented into the two or more subsets based on content access.  (Khassanov; Paras. [0086]-[0088] & [0091]: Sharing the particular portions of patient information with a party (for example, party D) (i.e. media key block value provided to the first receiver is associated with a first subset))

Claims 6-7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khassanov (US 2019/0130128 A1) in view of Xu (US 11275865 B2), as applied to claims 1, 8 and 15, further in view of Marion (US 2020/0380090 A1).
 Regarding claims 6, 13 and 20, Khassanov and Xu teach the method of claim 5, the system of claim 12 and the computer program product of claim 19.
Khassanov and Xu do not teach the limitations of claims 6, 13 and 20 as follows:
providing one or more updates to the particular group of receivers based on which of the two or more subsets the particular group of receivers are associated.  
However, in the same field of endeavor, Marion discloses the limitations of claims 6, 13 and 20 as follows:
providing one or more updates to the particular group of receivers based on which of the two or more subsets the particular group of receivers are associated.  (Marion; Paras. [0014] & [0091]: sending an indication to a user device that they no longer have access rights for a copy of a digital media file (i.e. providing one or more updates to the particular group of receivers based on which of the two or more subsets the particular group of receivers are associated))
Marion is combinable with Khassanov and Xu because all are from the same field of endeavor of managing access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khassanov and Xu to incorporate the ability to transmit notifications about and terminate access rights as in Marion in order to expand the functionality of the system by providing a means by which accessing parties may be notified of terminated access rights.

Regarding claims 7 and 14, Khassanov and Xu teach the method of claim 5 and the system of claim 12.
Khassanov and Xu do not teach the limitations of claims 7 and 14 as follows:
revoking access to a media based on the two or more subsets the particular group of receivers are associated.  
However, in the same field of endeavor, Marion discloses the limitations of claims 7 and 14 as follows:
revoking access to a media based on the two or more subsets the particular group of receivers are associated.  (Marion; Paras. [0014] & [0091]: Indicating an end date for access rights for a copy of a digital media file (i.e. revoking access to a media based on the two or more subsets the particular group of receivers are associated))
Marion is combinable with Khassanov and Xu because all are from the same field of endeavor of managing access rights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khassanov and Xu to incorporate the ability to transmit notifications about and terminate access rights as in Marion in order to expand the functionality of the system by providing a means by which accessing parties may be notified of terminated access rights.

Prior Art Considered But Not Relied Upon
Lotspiech (US 2017/0251254 A1) which teaches a system for distribution and management of live broadcast content in such a way so as to allow identification of a pirate device or subscriber quickly and efficiently. Content is divided into content blocks, where each content block is divided into content units. Each of the content units is selectable from n variations of the content unit and a majority of ail possible combinations of content unit variations are permissible to be selected for production of the uniquely identifiable content
Marking (US 2016/0171186 A1) which teaches an apparatus for playing back a media content instance. The method permits the use of downloadable variants to upgrade or change cryptographic functions performed by the playback device, thus permitting content protection schemes to be renewed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438 

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438